Green, J. P.
(dissenting in part). I respectfully dissent in part. I agree with the majority’s conclusion that the second, third and fourth causes of action in the second amended complaint fail to meet the minimal standard necessary to withstand the dismissal motion of defendants State of New York, the Regents of the University of the State of New York and their *104Chancellor, and the New York State Education Department and its Commissioner (collectively, State). I would also hold that the motions of the Rochester City School District (RCSD) and the other school district defendants to dismiss the second amended complaint against them were properly granted (see, Paynter v State of New York, 187 Misc 2d 227, 230-231). I do not agree with the majority, however, that plaintiffs fail to state a viable cause of action based upon the State’s alleged violation of the Education Article of the State Constitution (NY Const, art XI, § 1). I would therefore modify the order by denying that part of the State’s motion seeking dismissal of the first cause of action in the second amended complaint and reinstating that cause of action against the State.
In considering the sufficiency of the first cause of action, our task is to “determine only whether the facts as alleged fit within any cognizable legal theory’ (Leon v Martinez, 84 NY2d 83, 87-88). Plaintiffs’ essential allegation is that students in RCSD are being denied the “sound basic education” mandated by the Education Article (Board of Educ. v Nyquist, 57 NY2d 27, 48, appeal dismissed 459 US 1139). Plaintiffs support that allegation with facts, based largely upon data collected, generated and published by the State, indicative of the failure of RCSD students to acquire the most basic academic skills. Plaintiffs have submitted evidence that, by virtually every measure of educational achievement, i.e., standardized test scores, dropout rates, retention rates, Regents examination results, Regents diploma award rates and college attendance rates, the performance of RCSD students is “dismal” (Paynter v State of New York, supra, at 233). While inadequate performance on any of those particular measures, standing alone, may not establish a violation of the Education Article (see, Campaign for Fiscal Equity v State of New York, 86 NY2d 307, 317), the wholesale academic failure alleged by plaintiffs at least implicates the State’s failure to fulfill the mandate of that Article. What is made available to RCSD students may not “properly be said to constitute an education” (Board of Educ. v Nyquist, supra, at 48) and may indeed fall below the “constitutional floor with respect to educational adequacy” that has been unambiguously acknowledged by the Court of Appeals (Campaign for Fiscal Equity v State of New York, supra, at 315).
Plaintiffs do not attribute the wholesale academic failure in RCSD to deficiencies in funding or the absence of “minimally acceptable educational services and facilities” (Campaign for *105Fiscal Equity v State of New York, supra, at 316). Rather, plaintiffs allege that the substandard performance of RCSD students is the inevitable result of the high concentration of poor and minority students. Plaintiffs provide factual support for that allegation with statistics that 90% of RCSD students are poor, as measured by their eligibility for the Federal free and reduced-price lunch program, and that 80% of RCSD students are African-American and Latino. Plaintiffs also supply scholarly and governmental studies and expert opinion evidence indicating that such concentrations of extreme poverty and racial isolation create virtually insurmountable obstacles to the ability of RCSD to educate its students. Thus, the barriers to educational achievement alleged by plaintiffs are not the result of insufficient State funding for public education or inadequate educational services and facilities, defined in terms of physical facilities, “instrumentalities of learning” and trained teachers (Campaign for Fiscal Equity v State of New York, supra, at 317).
The majority concludes that plaintiffs have failed to state a viable cause of action precisely because they do not attribute the wholesale academic failure in RCSD to the State’s failure to provide such minimally adequate educational services and facilities. That conclusion, in my view, rests upon an overly narrow conception of the State’s obligation under the Education Article “to offer all children the opportunity of a sound basic education” (Campaign for Fiscal Equity v State of New York, supra, at 316). Adequate educational facilities and services do not themselves constitute a sound basic education; rather, they are necessary conditions for the provision of a sound basic education. I cannot agree with the majority that the State satisfies its obligation to provide the opportunity for such an education if the buildings, desks, textbooks and staff are minimally adequate but students nevertheless lack “the basic literacy, calculating, and verbal skills necessary to enable children to eventually function productively as civic participants capable of voting and serving on a jury” (Campaign for Fiscal Equity v State of New York, supra, at 316).
In Campaign for Fiscal Equity, the plaintiffs alleged that the State system of public school funding deprived children in New York City of the opportunity for a sound basic education, and the Court of Appeals analyzed the plaintiffs’ Education Article claim in terms of that allegation. The alleged cause of the violation, i.e., inadequate funding, is not identical to the violation itself, i.e.deprivation of the opportunity for a sound basic *106education. Here, plaintiffs allege that they are deprived of a sound basic education as the result of causes unrelated to funding. The alleged constitutional violation in both instances is the same, i.e., “the failure to provide the opportunity to obtain such fundamental skills as literacy and the ability to add, subtract and divide numbers,” although the alleged causes are different (Campaign for Fiscal Equity v State of New York, supra, at 319). The Court of Appeals in Campaign for Fiscal Equity (supra, at 317) did “not attempt to definitively specify what the constitutional concept and mandate of a sound basic education entails” and instead concluded that “an exhaustive discussion and consideration of the meaning of a ‘sound basic education’ [was] premature” in light of the procedural posture of that case. This case is in the same procedural posture and it is equally premature to conclude that the State has met the constitutional mandate of providing RCSD students with the opportunity for a sound basic education.
Finally, plaintiffs allege that the State has both caused and failed to ameliorate the deprivation of educational opportunity resulting from the concentration of poverty and racial isolation in RCSD. Plaintiffs allege that the State is responsible in the first instance for drawing school district lines and enforcing residency requirements that reinforce and perpetuate such concentration and isolation and that the State is thus ultimately responsible for remedying the resulting denial of a sound basic education to RCSD students. Contrary to the majority, I do not believe that plaintiffs’ allegation that the State has not met its constitutional obligation to the students in RCSD is necessarily a challenge designed to undermine the system of public education “constitutionalized” by the Education Article (Reform Educ. Fin. Inequities Today [R.E.F.I.T.] v Cuomo, 86 NY2d 279, 284). Nor do I find it necessary to consider the question of remedies, the discussion of which is premature at this stage of the litigation (see, Campaign for Fiscal Equity v State of New York, supra, at 316 n 4). All that is before us is the issue whether plaintiffs have pleaded a viable cause of action under the Education Article. In resolving that issue, we cannot overlook the fact that school districts are subdivisions of the State, created by the State to carry out its responsibilities (see, City of New York v State of New York, 86 NY2d 286, 289-290). “[T]he State Constitution reposes responsibility to provide a sound basic education with the State, and if the State’s subdivisions act to impede the delivery of a sound basic education it is the State’s responsibility under the Con*107stitution to remove such impediments” (Campaign for Fiscal Equity v State of New York, 187 Misc 2d 1, 80). Plaintiffs allege that the composition of RCSD impedes the delivery of a sound basic education to its students, and that allegation supports their Education Article cause of action.
In sum, plaintiffs have alleged and provided factual support for their allegations that RCSD students are denied the opportunity to obtain a sound basic education; that their educational deprivation is attributable to poverty concentration and racial isolation in RCSD; and that the State has created or contributed to those causal conditions. As the majority concludes, there may well be “myriad reasons for academic failure that are beyond the control of the State.” That determination, however, is for the trier of fact, not for a court considering the sufficiency of a pleading subject to a motion to dismiss for failure to state a cause of action under CPLR 3211 (a) (7). Taking as true the allegations in the complaint, I conclude that plaintiffs sufficiently allege extreme educational deficiencies in RCSD and a causal link between those deficiencies and the action or inaction of the State. Those allegations, if proven, could support the conclusion that the State has not fulfilled its obligation to RCSD students under the Education Article. Accordingly, I conclude that the order should be modified by denying that part of the State’s motion seeking dismissal of the first cause of action in the second amended complaint and reinstating that cause of action against the State.
Hayes, Scudder and Kehoe, JJ., concur with Wisner, J.; Green, J. P., dissents in part in a separate opinion.
Order modified, on the law, and as modified, affirmed, without costs, in accordance with the opinion by Wisner, J.